

117 S85 IS: Securing Access to Lower Taxes by ensuring Deductibility Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 85IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Schumer (for himself, Mr. Wyden, Mr. Menendez, Mrs. Gillibrand, Mr. Booker, Mr. Durbin, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the limitation on the deduction for certain taxes, including State and local property and income taxes.1.Short titleThis Act may be cited as the Securing Access to Lower Taxes by ensuring Deductibility Act or the SALT Deductibility Act.2.Repeal of limitation on deduction for State and local, etc. taxes(a)In generalSection 164(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (6).(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.